Case 01-01139-AMC Doc 33257 Filed 08/26/21 Page i1of5

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: Chapter 11

Case No. 01-01139 (AMC)

W. R. GRACE & CO., et al., |
(Jointly Administered)

Reorganized Debtor.

See ee ee ee ee

Re: Docket No. 33256

CERTIFICATE OF SERVICE

I, James E. O’Neill, hereby certify that on the 26th day of August, 2021, I caused
a copy of the following document to be served on the individuals on the attached service lists in

the manner indicated:

[Signed] Order Regarding Motion for an Order: (1) Enforcing Against Rune
Kraft the Plan and Confirmation Claim Preclusion Bars to Post-Bar Date
Assertion of Administrative Expense Claims; and (IT) Compelling Rune
Kraft to Dismiss With Prejudice His Complaint Against the Reorganized
Debtor in the Matter Captioned Kraft V. Chevron Corp. et al., Case No.
2:21- CV-00575-DJH (the "Arizona-Chevron Litigation")” [Docket No.
33256]

/s/ James E. O'Neill
James E. O’Neill (Bar No. 4042)

 

1 W.R. Grace & Co. (f/k/a Grace Specialty Chemicals, Inc., or “Grace”) is the sole remaining Reorganized Debtor and
Case no, 01-1139 is the sole remaining open chapter 11 case.

DOCS_DE:190898.88 91100/001
Case 01-01139-AMC Doc 33257 Filed 08/26/21 Page 2of5

W.R. Grace NEW 2002 Service List
Case No. 01-1139 (KJC)

Doc. No. 226065

32— Electronic Mail

(Counsel to Reorganized Debtors)
Laura Davis Jones, Esquire

James E, O’Neill, Esquire
Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, DE 19899-8705

ELECTRONIC MAIL

(Counsel to Reorganized Debtor)

John Donley, Esquire

Lisa G. Esayian, Esquire

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Email: john.donley@kirkland.com
lisa.esayian@kirkland.com

ELECTRONIC MAIL

(Counsel to Reorganized Debtor)

Roger J. Higgins, Esquire

The Law Offices of Roger Higgins, LLC
516 N. Ogden Ave, Suite 136

Chicago, IL 60642

Email: rhiggins@rogerhigginslaw.com

ELECTRONIC MAIL

(Counsel to Asbestos PI Trust)
Marla Rosoff Eskin, Esquire
Mark T. Hurford, Esquire
Campbell & Levine, LLC

222 Delaware Avenue, Suite 1620
Wilmington, DE 19801

Email: mhurford@camlev.com;
meskin@camlev.com

TA TAA enes AAT TAT

ELECTRONIC MAIL

(Special Insurance Coverage Counsel to the
Official Committee of Asbestos Personal
Injury Claimants )

Robert M. Horkovich, Esquire

Anderson Kill P.C.

1251 Avenue of the Americas

New York, NY 10020-1182

Email: Rhorkovich@andersonkill.com

ELECTRONIC MALL
(Reorganized Debtor)

W.R. Grace & Co.

Attn: Diane Borowy

7500 Grace Drive

Columbia, MD 21044

Email: diane.borowy@grace.com

ELECTRONIC MAIL

(Counsel to BNSF Railway Company)
David M. Fournier, Esquire

Troutman Pepper Hamilton Sanders LLP
Hercules Plaza, Suite 5100

1313 N. Market Street

PO Box 1709

Wilmington, DE 19899-1709

Email: david.fournier@troutman.com

ELECTRONIC MAIL

(Counsel to BNSF Railway Company)
Edward C. Toole, Jr., Esquire

Troutman Pepper Hamilton Sanders LLP
3000 Two Logan Square

Eighteenth and Arch Streets
Philadelphia, PA 19103-2799

Email: edward.toole@troutman.com

ELECTRONIC MAIL

(United States Trustee)

Richard L. Schepacarter, Trial Attorney
Office of the US Trustee

J. Caleb Boggs Federal Building, Suite 2207
844 King Street

Lockbox 35

Wilmington, DE 19801

Email: richard.schepacarter@usdoj.gov
Case 01-01139-AMC Doc 33257 Filed 08/26/21 Page 3of5

ELECTRONIC MAIL

(Co-Counsel for Roger Frankel FCR)
John C, Phillips, Jr., Esquire

Phillips, Goldman & Spence, P.A.
1200 N. Broom Street

Wilmington, DE 19806

Email: jep@pgmhlaw.com

ELECTRONIC MAIL

(Counsel to PD Future Claimant
Representative)

R. Karl Hill, Esquire

Seitz, Van Ogtrop & Green, P.A,.
222 Delaware Avenue, Suite 1500
PO Box 68

Wilmington, DE 19899

Email: khill@svglaw.com

ELECTRONIC MAIL

(Counsel for Edward B. Cottingham, Jr.,
ZAI Trustee and the ZAI Claimants)
William D. Sullivan, Esquire

Sullivan Hazeltine Allinson LLC

901 N. Market Street, Suite 1300
Wilmington, DE 19801

Email: bsullivan@sha-llc.com

ELECTRONIC MAIL

(Counsel to Hon. Alex. M. Sanders Jr.,
PDFCR)

Alan B. Rich, Esquire

Alan B. Rich Law Office

7324 Gaston Ave., Suite 124,

LB 430,

Dallas, TX 75214

Email: alan@alanrichlaw.com

ELECTRONIC MAIL

(Trustee - Asbestos PD Trust (7A))
Richard B. Schiro, Esquire

WRG Asbestos PD Trust

2706 Fairmount Street

Dallas, TX 75201-1958

Email: rbschiro@schirolaw.com

nAee We wenes 4 HT TAA

ELECTRONIC MAIL

(Counsel for Asbestos PD Trust (7A))
Deborah D. Williamson, Esquire
Dykema Cox Smith

112 E. Pecan Street, Suite 1800

San Antonio, TX 78205

Email: dwilliamson@dykema.com

ELECTRONIC MAIL

(Counsel for ZAI Claimants)

Edward J. Westbrook, Esquire

Richardson, Patrick, Westbrook &
Brickman, LLC

1037 Chuck Dawley Boulevard., Building A
Mt. Pleasant, SC 29464

Email: ewestbrook@rpwb.com

ELECTRONIC MAIL

(Counsel for Edward B. Cottingham, Jr.,
ZAI Trustee))

M. Dawes Cooke, Esquire

Barnwell Whaley Patterson & Helms LLC
288 Meeting Street, Suite 200

Charleston, SC 29401

Email: mdc@barnwell-whaley.com

ELECTRONIC MAIL
(Counsel to Asbestos PI Trust)
Philip E. Milch, Esquire
Campbell & Levine, LLC
1700 Grant Building
Pittsburgh, PA 15219

Email: pmilch@camlev.com

ELECTRONIC MAIL

Thad Adkins, Assistant AG]
Natural Resource Damages Program
Montana Department of Justice
P.O. Box 201425

Tlelena, MT 59620

Email: thad.adkins@mt.gov
Case 01-01139-AMC Doc 33257 Filed 08/26/21 Page 4of5

ELECTRONIC MAIL

Jessica Wilkerson, Esquire

MDEQ Legal Counsel

1225 Cedar Street

Helena, MT 59601

Email: jessica. wilkerson@mt.gov

ELECTRONIC MAIL

(Counsel for Anderson Memorial Hospital)
John D. McLaughlin, Esquire

Ferry Joseph, P.A.

824 Market Street, Suite 1000

PO Box 1351

Wilmington, DE 19899

Email: jmclaughlin@ferryjoseph.com

ELECTRONIC MAIL

(Counsel for Anderson Memorial Hospital)
Daniel A. Speights, Esquire

A, Gibson Solomons, Esquire

Spieghts & Solomons, LLC

PO Box 685

Hampton, SC 29924

Email:
dspeights@speightsandsolomons.com
gsolomons@speightsandsolomons.com
smurdaugh@speightsandsolomons.com
rbowers@speightsandsolomons.com

ELECTRONIC MAIL

(Counsel for Anderson Memorial Hospital)
John W. Kozyak, Esquire

David L. Rosendorf, Esquire

Kozyak Tropin & Throckmorton, P.A.
2525 Ponce de Leon, 9" Floor

Coral Gables, FL 33134

Email: dir@kttlaw.com
JK @kttlaw.com

nae Weewenes AIT AAT

ELECTRONIC MAIL

(Counsel to Continental Casualty Company
and Transportation Insurance Company)
Evan T, Miller, Esquire

Bayard, P.A,.

600 N. King Street, Suite 400

Wilmington, DE 19801

Email: emiller@bayardlaw.com —

ELECTRONIC MAIL

(Counsel to Continental Casualty Company
and Transportation Insurance Company)
Michael S. Giannotto, Esquire

Brian T. Burgess, Esquire

Goodwin Procter LLP

1900 N. Street NW

Washington, DC 20036

Email: mgiannotto@goodwinlaw.com
bburgess@goodwinlaw.com

ELECTRONIC MAIL

(Counsel to Continental Casualty Company
and Transportation Insurance Company)
Elizabeth DeCristofaro, Esquire

Ford Marrin Esposito Witmeyer & Gleser,
LLP

Wall Street Plaza, 23rd Floor

New York, NY 10005

Email: edecristofaro@fordmarrin.com
Case 01-01139-AMC Doc 33257

WR Grace — Rune Kraft Service List
Case No. 01-1139

Document No. 235269.2

02 — Overnight Delivery

02 — Email

OVERNIGHT AND EMAIL
Email: rk@kraft.legal

Rune Kraft, Esquire

Kraft Legal

108 West 13 Street
Wilmington, DE 19801

OVERNIGHT AND EMAIL
Email: ingrid.aronson@kraft.legal
Ingrid Aronson, Legal Assistant
Kraft Legal

1300 Pennsylvania Avenue, NW
Washington, DC 20004

DOCS_DE:235269.2 91100/001

Filed 08/26/21

Page 5o0f5
